DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending, with claims 1-14 being examined and claim 15 deemed withdrawn.
Response to Amendment
As to the claims and remarks filed on 10/20/21, one of the previous 112b rejections is removed. However, one of the previous 112b rejections remains.
As to the claims and remarks, the previous prior art rejection is maintained (see below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding line 15 of claim 1, it is unclear which plurality is attempting to be referenced by “the plurality of conduits” since multiple different pluralities of conduits have been previously referenced. Specifically, there is a plurality of conduits in line 4 and in line 12, and it is unclear which is being referred to.  Because the conduits of line 12 are not clearly recited as “the plurality of conduits” then the examiner notes that conduits in line 12 could be additional 
Claims 2-14 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein (US 6046046; already of record; hereinafter “Hassanein”; already of record) in view of Fahy et al (US 5217860; hereinafter “Fahy”; already of record) and in further view of Steen et al (US 20160262634; hereinafter “Steen”; already of record).
As to claim 1, Hassanein teaches a portable system for perfusing excised donor hearts (Hassanein; Fig. 5 col. 15 line 1- col. 23 line 65), comprising: 
a first module and a second module (Hassanein teaches first module as region of 20/206 that holds heart, and second module as the region of space of the devices shown in figures 1-5 that is not the first module; Figs. 1-5); 
a pump which controls the fluid flow through the system (Hassanein teaches pump 230 pumping perfusion solution through various conduits; col. 19 line 22-35, col. 15 line 1- col. 23 line 65);

a computer providing computer-controlled modulation of the pump (Hassanein teaches a controller 560 controller the pump); and 
a transportable support configured for disengagably mounting thereon the first module, and for mounting thereon the second module, the first, second and third pumps, the plurality of conduits, and a reservoir of a perfusate (Hassanein teaches that the device is transportable; Figs. 1-4. The support cart supports all of the components as the device shown in figure 5 is configured the same as device 10 shown in figure 4 where it is supported by a mobile cart.);
wherein the first module comprises a removable support for supporting an excised heart and conduits for connecting the excised heart to the reservoir (Hassanein teaches first module 20/206 being removable as 20 is described as removable and 206 is described as being the same configuration as 20 just larger; col. 14 line 45-50 and col. 16 line 49-50); 
the second module comprises a heat-exchanger and an oxygenator for conditioning the perfusate (Hassanein teaches the second module as encompassing the region of oxygenator 208 and heat exchanger 210; col. 16 line 39-42); 
the plurality of conduits comprises a first conduit for connecting with an aorta of the heart (Hassanein teaches a first conduit 58/60/120 connected to the aorta and a centrifugal pump 230 pumping perfusion solution; Figs. 1-5), a second conduit for connecting with an atrium of the heart (Hassanein teaches a second conduit 54 connecting with the atrium 134), and a third conduit for connecting with a pulmonary artery of the heart (Hassanein teaches a third conduit connect 122/64 connecting with pulmonary artery); 

Hassanein does not specifically teach a first pump, a second pump, and a third pump, and therefore modified Hassanein discloses the claimed invention except for multiple pumps.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include multiple centrifugal pumps to each conduit to provide the advantage of controlled pumping on each conduit, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8).  However, if modified Hassanein is deemed incapable of this then Fahy teaches the analogous art of organ and heart perfusion (Fahy; col. 5 line 57-65) with multiple pumps for each conduit (Fahy teaches three pumps each connected to a conduit in order to pump fluid; col. 5 line 57-col. 6 line 35. All of these pumps would be capable of controlling pressures).  One of ordinary skill in the art at the time the invention was filed would have been motivated to modify the three conduits for moving fluid through the heart using the centrifugal pump to control flow of Hassanein to have included three separate pumps for each of the three conduits as in Fahy because Fahy teaches that multiple pumps enable the fluid in the conduits to be controlled (Fahy; col. 5 line 57-col. 6 line 35).
Hassanein does not specifically teach the third pump is bi-directional pump and is configured and the computer is programmed to modulate the third pump operable to apply an afterload pressure in the third conduit at the pulmonary artery to resist a flow of the perfusate in the third conduit from the pulmonary artery.  However, Steen teaches the analogous art of a device with pumps connected to the heart (Steen; Title [49]) with a first pump connected to the aorta (Steen teaches pump #46 on right side of figure 1 connected to aorta 2; Fig. 1 [52, 53]), a second pump connected to an atrium (Steen teaches pump 60 at either or both atrium; [14, 44, 
Note: Claims 1-14 contain a large amount of functional language (ex: “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Additionally, the way in which the conduits connect to portions of the heart relates to function/intended use, since the heart is not part of the claimed structure.
As to claim 2, modified Hassanein teaches the portable system of claim 1, wherein at least one of the first, second and third pumps is a centrifugal pump (Hassanein teaches a centrifugal pump; col. 15 line 1-col. 23 line 65 Fig. 1-5).  
As to claim 3, modified Hassanein teaches the portable system of claim 1, wherein the transportable support comprises a housing for the first and second modules, the first, second and third pumps, and the plurality of conduits (The modification of Hassanein to include multiple pumps has already been discussed above in claim 1. The resulting modification is the support 
As to claim 4, modified Hassanein teaches the portable system of claim 1, further comprising an ECG monitoring device and a cardiac pacemaker (Hassanein teaches an EKG for continuous monitoring of the heart; col. 35 lines 18-27. Hassanein teaches pacemaker 220 or defibrillator; col. 19 line 50-54).
As to claim 6, modified Hassanein teaches the portable system of claim 1, wherein the first pump is configured to apply an afterload pressure to the aorta (Hassanein teaches afterload to the aorta; col. 8 line 44-50).  
As to claim 7, modified Hassanein teaches the portable system of claim 1, wherein the second pump is connected to the second conduit for applying a preload pressure to the atrium (Hassanein teaches the second conduit 54 connecting with the atrium 134 where the fluid flowing through line 54 would provide a preload, and the modification of Hassanein to include multiple pumps enables the preload pressure to be applied.  Further, Steen teaches using a pump to provide preload to the atrium; [44]).  
As to claim 8, modified Hassanein teaches the portable system of claim 1, wherein the atrium is the left or right atrium of the heart (Hassanein teaches the second conduit 54 connecting with the atrium 134. The examiner notes that the only atrium of the heart are the left and right atrium and that the modification of Hassanein teaches this).  
As to claim 9, modified Hassanein teaches the portable system of claim 1, comprising the reservoir (Hassanein teaches reservoir 212).  
As to claim 10, modified Hassanein teaches the portable system of claim 1, further comprising an occlusion clamp connected with the second conduit for regulating a rate of flow through the second conduit, or modulating a pressure therein (The modification of the second conduit of Hassanein to include the preload pump on the atrium of Steen is discussed above in 
As to claim 11, modified Hassanein teaches the portable system of claim 10, wherein the occlusion clamp comprises a servo- actuated partial occlusion clamp (Steen teaches the clamp enables partial occlusion such that the pressure can be increased or decreased; [78]).  
As to claim 12, modified Hassanein teaches the portable system of claim 10, wherein the atrium is the right atrium of the heart (The modification of the device of Hassanein to include the pump of Steen has already been discussed in claim 1 above, and Steen teaches that the preload pump can be placed on the right atrium; Steen [14, 44, 83-85] Fig. 4).  
As to claim 13, modified Hassanein teaches the portable system of claim 1, further comprising flow sensors for monitoring flow rates of the perfusate or measuring pressure in selected ones of the conduits (Hassanein teaches monitoring flow rate; col. 21 line 5, col. 22 line 8).  
As to claim 14, modified Hassanein teaches the portable system of claim 1, further comprising one or more pressure ports in 18selected ones of the plurality of conduits (Hassanein teaches port 224, 63, 260).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hassanein in view of Fahy in view of Steen alone or alternatively in view of Schill et al (US 5807737; hereinafter “Schill”; already of record).
As to claim 5, modified Hassanein teaches the portable system of claim 1, further comprising a pair of defibrillator pads mounted in the first module, and a defibrillator for communicating with the pair of defibrillator pads  (Hassanein teaches defibrillator 220 or pacemaker; col. 19 line 50-54. The examiner believes that the leads of Hassanein for the defibrillator would serve as pads).
However, if it is deemed that Hassanein does not specifically teach pads, then Schill teaches the analogous art of a heart transport apparatus (Schill; col. 1 line 5-10 Fig. 1-6) with .

Claims 1-2, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al (US Patent 9706768 assigned to Freed, which maps to WO 2013106908, where US 20150017710 is used as the corresponding document; hereinafter “Freed”; already of record) in further view of Steen et al (US 20160262634; hereinafter “Steen”; already of record).
As to claim 1, Freed teaches a portable system for perfusing excised donor hearts  (Freed; Title), comprising: 
a first module (Freed teaches a hard-shell; Fig. 1, 12 [39, 64, 67, 71]) and a second module (Freed; 35 in Fig. 1, 234/235 in Fig. 12); 
a first pump, a second pump, and a third, bi-directional pump (Freed teaches pumps 1 and 3 in Figure 1 with the soft shell reservoir also having a pump 2; [39] Fig. 1. Freed teaches pumps 233, 240, 250 in Figure 12 [71], and also [44, 65, 68]); 
a plurality of conduits for interconnecting the first and second modules and the first, second and third pumps (Freed teaches conduits in figures 1 and 12); 
a computer providing computer-controlled modulation of the third pump (Freed; [57]); and 
a transportable support configured for disengagably mounting thereon the first module, and for mounting thereon the second module, the first, second and third pumps, the plurality of conduits, and a reservoir of a perfusate (Freed teaches a support; [47, 71]); 
wherein the first module comprises a removable support for supporting an excised heart and conduits for connecting the excised heart to the reservoir (Freed teaches a hard-shell; Fig. 1, 12 [39, 64, 67, 71]); 

the plurality of conduits comprises a first conduit for connecting with an aorta of the heart, a second conduit for connecting with an atrium of the heart, and a third conduit for connecting with a pulmonary artery of the heart  (Freed teaches conduits in figures 1 and 12); 
the first pump is in communication with the first conduit; the second pump is in communication with the second conduit; the third pump is in communication with the third conduit (Freed teaches pumps 1 and 3 in Figure 1 with the soft shell reservoir also having a pump 2; [39] Fig. 1. Freed teaches pumps 233, 240, 250 in Figure 12 [71]. Freed teaches conduits in figures 1 and 12, which are all connected to and in fluid communication with the pumps.); and 
Note: Claims 1-14 contain a large amount of functional language (ex: “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Additionally, the way in which the conduits connect to portions of the heart relates to function/intended use, since the heart is not part of the claimed structure.
Although Freed teaches multiple pumps connected to the pulmonary artery (see the pump 1 in figure 1 connected to pulmonary artery 170 through line 36, and also see figure 12) and also the advantage of using a bidirectional pump (Freed; [44, 65, 68]), Freed does not specifically teach the third pump is bi-directional pump and is configured and the computer is programmed to modulate the third pump operable to apply an afterload pressure in the third conduit at the pulmonary artery to resist a flow of the perfusate in the third conduit from the pulmonary artery.  However, Steen teaches the analogous art of a device with pumps connected to the heart (Steen; Title [49]) with the pump connected to the pulmonary artery 
As to claim 2, modified Freed teaches the portable system of claim 1, wherein at least one of the first, second and third pumps is a centrifugal pump (Freed; [56]).  
As to claim 6, modified Freed teaches the portable system of claim 1, wherein the first pump is configured to apply an afterload pressure to the aorta (Freed; [56] Fig. 1, 12).  
As to claim 7, modified Freed teaches the portable system of claim 1, wherein the second pump is connected to the second conduit for applying a preload pressure to the atrium (Freed teaches a pump in 20 connected to right atrium to provide a preload; [55] Fig. 1. Freed also teaches pump 240; Fig. 12 [71, 83-84]).  
As to claim 8, modified Freed teaches the portable system of claim 1, wherein the atrium is the left or right atrium of the heart (Freed; Fig. 1, 12).  
As to claim 9, modified Freed teaches the portable system of claim 1, comprising the reservoir (Freed; Fig. 1, 12).   
As to claim 10, modified Freed teaches the portable system of claim 1, further comprising an occlusion clamp connected with the second conduit for regulating a rate of flow through the second conduit, or modulating a pressure therein (Freed; [83, 84]).  
As to claim 11, modified Freed teaches the portable system of claim 10, wherein the occlusion clamp comprises a servo- actuated partial occlusion clamp (Freed; [83, 84]). 
As to claim 12, modified Freed teaches the portable system of claim 10, wherein the atrium is the right atrium of the heart (Freed; Fig. 1, 12 [83]).  
As to claim 13, modified Freed teaches the portable system of claim 1, further comprising flow sensors for monitoring flow rates of the perfusate or measuring pressure in selected ones of the conduits (Freed teaches flow meter; [58, 83]).  
As to claim 14, modified Freed teaches the portable system of claim 1, further comprising one or more pressure ports in 18selected ones of the plurality of conduits (Freed; [56, 71, 82-87] Fig. 1, 12).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Steen alone, or alternatively in view of Woodlard et al (US 20160113269; hereinafter “Woodlard; already of record”).
As to claim 3, modified Freed teaches the portable system of claim 1, wherein the transportable support comprises a housing for the first and second modules, the first, second and third pumps, and the plurality of conduits (The examiner believes that the components of Freed would be contained in a housing of some sort, as the components are not just floating in space and must be supported by something).
However, if Freed is deemed incapable of having a housing for the modules and components, then Woodlard teaches the analogous art of heart transportation/perfusion (Woodlard; [1]) with a housing (Woodlard; [65, 66] Fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have enclosed the modules of modified Freed in a housing as in Woodlard because Woodlard teaches that the housing helps to protect the heart during transport (Woodlard; [65]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Steen in view of Minten et al (US 5716378; hereinafter “Minten”; already of record).
As to claim 4, modified Freed teaches the portable system of claim 1, further comprising an ECG monitoring device (Freed; 90/290).
Modified Freed does not specifically teach a pacemaker. However, Minten teaches the analogous art of organ transplantation (Minten; Title) with a pacemaker (Minten; Fig. 2, col. 4 lines 5-col. 6 line 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included in the device of modified Freed the pacemaker of Minten because Minten teaches that a pacemaker is critically important and enables the monitoring of heart parameters (Minten; col. 4 lines 5-col. 6 line 10). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Steen in view of Woodlard.
As to claim 5, modified Freed teaches the portable system of claim 1, with the first module containing the transplanted heart (see above).
Modified Freed does not specifically teach a defibrillator and a pair of defibrillator pads. However, Woodlard teaches the analogous art of heart transportation/perfusion (Woodlard; [1]) with a defibrillator/defibrillator pads 6 (Woodlard; [18, 61, 65, 116] Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the first module of Freed to include the defibrillator/defibrillator pads as in Woodlard because Woodlard teaches that the defibrillator and pads enable the selective defibrillation of the heart during transportation (Woodlard; [61, 75]).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Laske et al (US 7045279; hereinafter “Laske”; already of record) teaches a perfusion device with multiple pumps and conduits; Fig.2. 
	Melvin et al (US 6582375; hereinafter “Melvin”; already of record) teaches compliance chambers which control the flow, and multiple pumps to provide perfusion fluid to heart; Fig. 1.
	McGhee et al (US 5157930; hereinafter “McGhee”; already of record) teaches ability to change the flow with pump 208 or actuators 238 and 240; Fig. 3.	

	Arzt et al (US 20070009881; herinafter “Arzt”; already of record) teaches a perfusion device with three pumps.
	Owen et al (US 20110129810; hereinafter “Owen”; already of record) teaches an organ transport and perfusion device with various conduits.
Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. 
Applicants argue on pages 5-6 of their remarks that “the plurality of conduits” of line 15 is clear because it is referring to “a plurality of conduits” of line 4.  However, the examiner respectfully disagrees. Regarding line 15 of claim 1, it is unclear which plurality is attempting to be referenced by “the plurality of conduits” since multiple different pluralities of conduits have been previously referenced. Specifically, there is a plurality of conduits in line 4 and in line 12, and it is unclear which is being referred to.  Because the conduits of line 12 are not clearly recited as “the plurality of conduits” then the examiner notes that conduits in line 12 could be additional conduits or the same conduits.  Further, “the plurality of conduits” of line 15 are connected to various chambers of the heart in lines 15-17 and also connected to pumps in lines 18-20.  However, “the plurality of conduits” of line 4 are recited only as connecting the modules and the pumps, and do not mention any connection to the heart, so it is unclear if “the plurality of conduits” of line 15 is referring to “the plurality of conduits” of line 4 since the conduits are connected to different features, and there is no clarification as to how the conduits could simultaneously connect heart chambers and pumps (lines 15-20) and also modules and pumps (line 4). Further, “conduits” of line 12 are connecting the heart to the reservoir, so it is unclear if these are the same as “the plurality of conduits” of line 4 which connect the modules and 
Applicants argue on pages 6-7 of their remarks that the afterload device 20 of Steen is not a bi-directional pump.  Applicant’s further state that none of the components of device 20 is a pump, and therefore that the afterload pressure that is applied is not regulated by a pump. Applicants then go on to state that Steen teaches away from using a pump.  However, the examiner respectfully disagrees.  First, applicants have not provided any evidence as to what portion of Steen criticizes, discredits or discourages the use of a pump, and therefore the examiner maintains that the prior art Steen does not constitute a teaching away.  Second, the examiner believes that the afterload device of Steen is a pump device because a pump is a mechanical device which moves fluids using pressure.  The afterload device of Steen, which encompasses all of the components of reference character 20 in figure 1 including the entire mechanical structure to the right of the heart shown in figure 1 from reference characters 20-46.  Steen teaches that the mechanical device serving as the pump on the right side of figure 1 controls the pressure of the fluids bi-directionally (see figure 2).  Specifically, Steen teaches the same afterload pump device connected to the aorta can be connected to the pulmonary artery; [8, 64, 66, 68, 69] Fig. 1, 5, 6.  Sheen teaches the pump is bidirectional showing the flow of fluid in figure 2 where the direction is changed; [8, 64, 66, 68, 69]. Additionally, Steen teaches the advantages of providing an afterload device because Steen teaches that providing an afterload device to the right ventricle provides inertia, compliance and resistance to mimic the normal body (Steen; [68]), enables a more normal force to be placed on the heart (Steen; [39]), and imitates the afterload of the heart by the body (Steen; [7]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798